Plaintiffs in error, C.H. Jones and Mrs. C.H. Jones, were tried and convicted on an information charging that on the 12th day of September, 1917, they did keep and maintain a place at 106 1/2 East Third street, Oklahoma City, where intoxicating liquor was kept and stored for the purpose of selling, bartering, giving away, and otherwise furnishing the same to others. In accordance with the verdicts, C.H. Jones was sentenced to be confined in the county jail for a period of six months and to pay a fine of $500, and Mrs. C.H. Jones *Page 707 
was sentenced to be confined in the county jail for 30 days and to pay a fine of $50. From the judgments an appeal was perfected by filing in this court on April 11, 1918, a petition in error with case-made.
The proof on the part of the state is that W.B. Nichols, chief of police, and Dell Bruce and John Heep, policemen, accompanied by Chas. B. Selby, county attorney, went to the defendants' place, and on the back porch found a sack containing 13 half pints of whisky; that the general reputation of the Jones' place was that of being a place where whisky was kept for sale, and where people congregated for the purpose of drinking same. There was also proof of sales. Mrs. Jones testified that she did not know who put the whisky there. The defendant C.H. Jones did not testify.
The only question presented by this appeal is the sufficiency of the evidence to support the verdicts. The credibility of the witnesses and the weight and value to be given their testimony is a question solely for the jury's determination. After a careful examination of the evidence, we are not prepared to say that the jury was not warranted in finding the defendants guilty.
The judgments appealed from are therefore affirmed. Mandate forthwith.